Title: From George Washington to Commodore Esek Hopkins, 14 April 1776
From: Washington, George
To: Hopkins, Esek



Sir
New York 14 April 1776.

I have just receiv’d information that the Nautilus Sloop of War is arriv’d here from Newport, said to be sent Express from thence for the Asia Phœnix & Savage, and that they are intended for New London in order to block up your Squadron in that harbour. I thought it my duty to give you notice of this by Express that you might take your measures accordingly—The Phœnix Savage & Nautilus saild this morning—The Asia still remains in the harbour.
I should be much oblig’d to you if you would forward the Cannon & Stores I left a List with you for, as soon as possible, and as the Men of War are now out, I should be extremely glad if you would keep a good look out, to see that the Coast is clear before any more of the Continental Troops embark from New London. I am very respectfully Sir Your most obedt Servant
